     Case 1:17-cv-00050-SPW-TJC Document 336 Filed 10/21/20 Page 1 of 2



John M. Morrison
Scott Peterson
MORRISON SHERWOOD WILSON DEOLA, PLLP
401 North Last Chance Gulch P.O. Box 557
Helena, Montana 59624-0557
(406) 442-3261
(406) 443-7294 facsimile
john@mswdlaw.com
speterson@mswdlaw.com

Attorneys for Plaintiffs

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


CHARLES M. BUTLER, III and                  Cause No. CV 17-50-SPW-TJC
CHOLE BUTLER,

             Plaintiffs,

      v.
                                          PLAINTIFFS’ BRIEF IN SUPPORT
UNIFIED LIFE INSURANCE                          OF MOTION FOR
COMPANY; HEALTH PLANS                      HEARING ON ATTORNEY FEES
INTERMEDIARIES HOLDINGS, LLC,
D/B/A HEALTH INSURANCE
INNOVATIONS; HEALTH
INSURANCE INNOVATIONS, INC.;
ALLIED NATIONAL, INC.;
NATIONAL BROKERS OF
AMERICA, INC.; THE NATIONAL
CONGRESS OF EMPLOYERS, INC.;
and DOES 1-10,

             Defendants.




                                      1
     Case 1:17-cv-00050-SPW-TJC Document 336 Filed 10/21/20 Page 2 of 2



      Plaintiffs respectfully submit this brief in support of their motion for hearing

on the motion for interim award of attorney fees. Plaintiffs’ motion for interim

attorney fees and costs and supporting brief and documents were filed May 21, 2020.

DOCs. 296-300. Plaintiffs’ Reply Brief and supporting documents were filed July

10, 2020. DOCs 318-320.

      As noted in Plaintiffs’ reply brief, an evidentiary hearing should be held for

purposes of considering the factors required by the lone star calculation. DOC. 326,

citing Plath v. Schonrock, 2003 MT 21, ¶ 41, 314 Mont. 101, 64 P.3d 984; Audit

Services v. Frontier-West, Inc., 252 Mont. 142, 154, 827 P.2d 1242, 1250 (1992);

State v. Slack, 2001 MT 137, ¶ 3, 305 Mont. 488, 29 P.3d 503.

      Accordingly, Plaintiffs respectfully ask the Court to set a date for the

evidentiary hearing on Plaintiffs’ Motion for Interim Award of Attorney Fees.

      DATED this 21st day of October, 2020.

                                By:    /s/ John Morrison
                                       John Morrison
                                       Scott Peterson
                                       MORRISON SHERWOOD WILSON DEOLA PLLP
                                       Attorneys for Plaintiffs




                                          2
